Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 16547271 has a total of 10 claims pending in the application. 

Election/Restrictions
	The three independent claims in this application represent three separate inventions. The different inventions are broken into three groups.
1. Claims 1-6. A knowledge based system for searching and finding patterns/genius features.
2. Claims 7-8. A symbolic representation of genius/features which are transformed into symbols and able to be decoded. 
3. Claims 9-10.  A genius simulator which implements an interactive experience with 
proactive communications with the user.
Groups 1 and 2 are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case subcombination 2 has separate utility such as being used to convert or synthesize any type of multi-media work product into something that can later be decoded by a key. There is no requirement to use the data/knowledge that was discovered in group 1.  See MPEP § 806.05(d).
Groups 1 and 3 are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case subcombination 3 has separate utility such as being used to simulate any type of encrypted data to multimedia query responses and providing communications in response. There is no requirement to use the data/knowledge that was discovered in group 1.  See MPEP § 806.05(d).
Groups 2 and 3 are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case subcombination 3 has separate utility such as being used to simulate any type of encrypted data to multimedia query responses and providing communications in response. There is no requirement to use the symbolic representation found within claims 7-8.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Election/Restrictions
Applicant’s election without traverse of Group 2 over the telephone with Justin Jackson is acknowledged.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As per claim 7, this claim calls for creating a symbolic representation by synthesizing bits, strings, sequences, and patterns of multi-media work products into an “executable formulaic application” and then the ability to create a key to decode the “executable formulaic symbolic representations.”  At no time does the specification define “executable formulaic application” or “executable formulaic symbolic representation” or explain how they will be performed. The breadth of the claims is high, with the claims merely stating that this synthetization/decoding is performed with no additional details on how it is performed. The nature of the invention is unclear because these phrases are never used in the specification and no explanation/description is given for them.  The state of the prior art is not helpful because there is no clear definition of what the “executable formulaic application” or ‘executable formulaic symbolic representation” actually are. One of ordinary skill in the art would not be able to perform this action as no additional detail is provided as to what these phrases or how bits, strings, sequences, and patterns of multi-media work products will be synthesized and/or decoded into these phrases. The level of predictability in the art is low as there is no description of how the synthetization is performed, what the end goal is, or how it will be decoded. There has been no direction provided by the inventor as this does not appear to be discussed in the specification, and no working examples of have been provided. Finally, the level of experimentation needed to make the invention would be high as the undisclosed end goal has no description or definition. All of this adds up to the synthetization of these aspects being rejected for lacking enablement under U.S.C. 112(a). 
As per claim 8, this claim is rejected as being dependent on a claim rejected for lacking enablement under U.S.C. 112(a). 
As per claim 8, this claim describes matching the “stored executable symbolic applications” into a series or parallel computer programs and combined into larger and more complex applications. Once again, the specification fails to describe or provide any details as to how this is actually performed. The breadth of the claims is high, with the claims merely stating that this “matching” is performed with no additional details on how it is performed or how this data is “combined into larger and more complex applications.”  The nature of the invention is unclear because these phrases and aspects are never used in the specification and no explanation/description is given for them.  The state of the prior art is not helpful because there is no clear definition of what the “stored executable symbolic application” actually is, or how this matching is performed. One of ordinary skill in the art would not be able to perform this action as no additional detail is provided as to what these phrases or how the matching can be used to turn this unknown phrase into larger and more complex applications. The level of predictability in the art is low as there is no description of how the matching or combining is performed. There has been no direction provided by the inventor as this does not appear to be discussed in the specification, and no working examples of have been provided. Finally, the level of experimentation needed to make the invention would be high as the phrase and matching are not described or detailed in any way. All of this adds up to the synthetization of these aspects being rejected for lacking enablement under U.S.C. 112(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claim 8, The phrase “more complex” in claim 8 is a relative term which renders the claim indefinite. The phrase “more complex” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This causes the claim to be indefinite because there is no way to determine what “more complex” means as complexity is not clearly defined in the specification or claims. 
The same issue is found with the term “larger” in claim 8. Larger than what? How is a computer program size determined? Memory usage? Processing requirements? This causes the claim to be indefinite because the specification at no time discloses how this is performed or to what it is being compared. 

Claim Rejections - 35 USC § 112
Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 7, this claim uses the phrase “executable formulaic application” but lacks any description in the claims or specification as to what this phrase actually entails. This causes the claim to be confusing because it appears to be a phrase made up by the Applicant. While the Applicant can be their own lexicographer, the specification must clearly define the phrase being used. The specification at no time makes use of this phrase, and provides no details or description of what it is. This causes the claim to be confusing, and rejected under U.S.C. 112(b) for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. 
As per claim 8, this claim is rejected as being dependent on a claim rejected under U.S.C. 112(b). 
As per claim 7, this claim uses the phrase “executable formulaic symbolic representations” but lacks any description in the claims or specification as to what this phrase actually entails. This causes the claim to be confusing because it appears to be a phrase made up by the Applicant. While the Applicant can be their own lexicographer, the specification must clearly define the phrase being used. The specification at no time makes use of this phrase, and provides no details or description of what it is. This causes the claim to be confusing, and rejected under U.S.C. 112(b) for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. 
As per claim 8, this claim is rejected as being dependent on a claim rejected under U.S.C. 112(b). 
As per claim 8, this claim uses the phrase “executable symbolic applications” but lacks any description in the claims or specification as to what this phrase actually entails. This causes the claim to be confusing because it appears to be a phrase made up by the Applicant. While the Applicant can be their own lexicographer, the specification must clearly define the phrase being used. The specification at no time makes use of this phrase, and provides no details or description of what it is. This causes the claim to be confusing, and rejected under U.S.C. 112(b) for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. 




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mao et al (“A Joint Signal Processing and Cryptographic Approach to Multimedia Encryption”).
As per claim 7, Mao discloses, “A symbolic representation of individual genius components and features: a computer program that synthesizes bits” (Pg.2062, particularly section A, Column (C) 2, third paragraph; EN: this denotes the system working with bits/bitstreams).  “strings, sequences and patterns” (Pg.2063, particularly Section C2, Section A, second paragraph; EN: this denotes working with strings/sequences/patterns of data. Here the example ABBDC is a simple example of these aspects).  “Of multi-media work products” (Pg.2064, particularly C1, section B, second paragraph “Case 1.” EN: this denotes working with codebooks dealing with multi-media data). “into an executable formulaic application” (Pg.2063, particularly Section C2, Section A, second paragraph; EN: this denotes following a formula to convert the data into an encrypted form and change it back as needed. The examiner is interpreting this to be a “executable formulaic application” as it is repeatable (i.e. formulaic) and can be executed by a computer).  “And a computer program that creates a key for decoding the executable formulaic symbolic representations” (Pg.2073, particularly C1, first paragraph; EN: this denotes a decryption key with the multimedia for the decoding of the multimedia object). 
As per claim 8, Mao discloses, “further comprising of a computer program that matches the stored executable symbolic applications into a series or parallel computer programs and combined into larger and more complex applications” (Pg.2065, C1-c2, particularly section D; EN: This denotes working with image based applications; Pg.2065, C2, particularly section IV; EN: this denotes the use of video. Both of these are more complex than the bit patterns that are being encoded and used). 


Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEN M RIFKIN whose telephone number is (571)272-9768. The examiner can normally be reached Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BEN M RIFKIN/Primary Examiner, Art Unit 2198